11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                  JUDGMENT

Michael Holt and Frances Hodges,             * From the 118th District Court
                                               of Martin County,
                                               Trial Court No. 6842.

Vs. No. 11-16-00097-CV                       * September 22, 2016

Hunt Oil Company and Jed Densman,            * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has considered the parties’ joint motion to dismiss this appeal
with prejudice and concludes that the motion should be granted. Therefore, in
accordance with this court’s opinion, the appeal is dismissed.        The costs
incurred by reason of this appeal are taxed against the party incurring same.